    Case 19-50012    Doc 207     Filed 08/29/19   EOD 08/29/19 15:14:51   Pg 1 of 5



                 IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION



                                          )
In re:                                    )   Chapter 11
                                          )
USA GYMNASTICS,                           )   Case No. 18-09108-RLM-11
                                          )
                    Debtor.               )
                                          )
USA GYMNASTICS,                           )
                                          )
                    Plaintiff,            )
            v.                            )   Adv. Case No. 19-50012
                                          )
ACE AMERICAN INSURANCE                    )   RELIEF IS SOUGHT FROM A
COMPANY f/k/a CIGNA INSURANCE             )   UNITED STATES DISTRICT JUDGE
COMPANY, GREAT AMERICAN                   )
ASSURANCE COMPANY, LIBERTY                )
INSURANCE UNDERWRITERS INC.,              )
NATIONAL CASUALTY COMPANY,                )
RSUI INDEMNITY COMPANY, TIG               )
INSURANCE COMPANY, VIRGINIA               )
SURETY COMPANY, INC. f/k/a                )
COMBINED SPECIALTY INSURANCE              )
COMPANY, WESTERN WORLD                    )
INSURANCE COMPANY, ENDURANCE              )
AMERICAN INSURANCE COMPANY,               )
AMERICAN INTERNATIONAL GROUP,             )
INC., AMERICAN HOME ASSURANCE             )
COMPANY, AND DOE INSURERS,                )
                                          )
                 Defendants.              )
                                          )


      WITHDRAWAL OF RENEWED MOTION OF LIBERTY INSURANCE
 UNDERWRITERS, INC. TO WITHDRAW THE REFERENCE OF THE ADVERSARY
   PROCEEDING AND JOINDER TO RENEWED MOTION OF ACE AMERICAN
    INSURANCE COMPANY, F/K/A CIGNA INSURANCE COMPANY AND TIG
         INSURANCE COMPANY TO WITHDRAW THE REFERENCE




9335550
    Case 19-50012       Doc 207      Filed 08/29/19      EOD 08/29/19 15:14:51     Pg 2 of 5



       Defendant Liberty Insurance Underwriters Inc. (“LIU”) hereby requests that the Court

withdraw its Renewed Motion of Liberty Insurance Underwriters, Inc. to Withdraw the

Reference of the Adversary Proceeding which it filed under Doc. 194 on August 21, 2019 at 3:21

p.m. It will refile the document with a correct docket entry to reflect a Joinder to document 192.

In support of said Motion, LIU alleges and says that:

       1.      On August 21, 2019, LIU filed a document with a docket text entry of Motion for

Withdraw of Reference with Certificate of Service dated 8/21/2019.

       2.      LIU chose an incorrect docket text to file this document which it intended to be a

joinder to Dkt. 192 filed on August 20, 2019 entitled Renewed Motion to Withdraw the

Reference of the Adversary Proceeding filed by Ace American Insurance Company and TIG

Insurance Company.

       3.      Filed simultaneously hereto, LIU has filed the same document under an

appropriate document text to reflect that it is a joinder to Doc. 192.

       WHEREFORE, Defendant Liberty Insurance Underwriters, Inc. hereby requests that the

Court allow it to withdraw its filing made under Doc. 194 on August 21, 2019.

                                               Respectfully submitted,

Dated: August 29, 2019                         LIBERTY INSURANCE UNDERWRITERS INC.

                                               By its attorneys,

                                               /s/Ginny L. Peterson
                                               Ginny L. Peterson, Attorney No. 20305-41
                                               KIGHTLINGER & GRAY, LLP
                                               One Indiana Square, Suite 300
                                               211 North Pennsylvania Street
                                               Indianapolis, IN 46204
                                               (317) 638-4521
                                               (317) 636-5917 (Fax)
                                               gpeterson@k-glaw.com




                                                  2
    Case 19-50012       Doc 207     Filed 08/29/19     EOD 08/29/19 15:14:51        Pg 3 of 5



                                             Nancy D. Adams (admitted pro hac vice)
                                             Laura B. Stephens (admitted pro hac vice)
                                             Mathilda S. McGee-Tubb (admitted pro hac vice)
                                             MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
                                             AND POPEO PC
                                             One Financial Center
                                             Boston, MA 0211
                                             (617) 542-6000
                                             nadams@mintz.com
                                             lbstephens@mintz.com
                                             msmcgee-tubb@mintz.com

                                             Douglas R. Gooding (admitted pro hac vice)
                                             Jonathan D. Marshall (admitted pro hac vice)
                                             CHOATE, HALL & STEWART LLP
                                             Two International Place
                                             Boston, Massachusetts 02110
                                             (617) 248-5277
                                             dgooding@choate.com
                                             jmarshall@choate.com

                                             Counsel for Liberty Insurance Underwriters Inc.



                                CERTIFICATE OF SERVICE

        I hereby certify that on August 29, 2019, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to the following parties through the Court’s Electronic Case
Filing System. Parties may access this filing through the Court’s system.

Steven Baldwin - sbaldwin@psrb.com

Tonya J. Bond - tbond@psrb.com

Wendy D Brewer - wbrewer@fmdlegal.com

George Calhoun, IV - george@ifrahlaw.com

Karen M Dixon - kdixon@skarzynski.com

Jeffrey B. Fecht - jfecht@rbelaw.com

Scott Patrick Fisher - sfisher@drewrysimmons.com

Eric D Freed - efreed@cozen.com



                                                3
   Case 19-50012      Doc 207     Filed 08/29/19   EOD 08/29/19 15:14:51   Pg 4 of 5



Gregory Michael Gotwald - ggotwald@psrb.com

Susan N Gummow - sgummow@fgppr.com

Katherine Hance - khance@goodwin.com

Cassandra Jones - cjones@walkerwilcox.com

Bruce L. Kamplain - bkamplain@ncs-law.com

Kevin P Kamraczewski - kevin@kevinklaw.com

Ronald David Kent - ronald.kent@dentons.com

Christopher Kozak - ckozak@psrb.com

Cynthia Lasher - clasher@ncs-law.com

Michael M. Marick - mmarick@skarzynski.com

Phillip Alan Martin - pmartin@fmdlegal.com

Harley K Means - hkm@kgrlaw.com

Robert Millner - robert.millner@dentons.com

James P Moloy - jmoloy@boselaw.com

Stephen Jay Peters - speters@kgrlaw.com

Hans Pijls - hans.pijls@dinsmore.com

George Plews - gplews@psrb.com

Abigail E. Rocap - arocap@batescarey.com

Melissa M. Root - mroot@jenner.com

Igor Shleypak - ishleypak@fgppr.com

Heather Elizabeth Simpson - heather.simpson@kennedyscmk.com

Catherine L. Steege - csteege@jenner.com

U.S. Trustee - ustpregion10.in.ecf@usdoj.gov




                                               4
    Case 19-50012    Doc 207   Filed 08/29/19     EOD 08/29/19 15:14:51      Pg 5 of 5



Susan Walker - susan.walker@dentons.com

Joshua D Weinberg - jweinberg@goodwin.com

Dated: August 29, 2019                    /s/Ginny L. Peterson
                                          Ginny L. Peterson, Attorney No. 20305-41
                                          KIGHTLINGER & GRAY, LLP
                                          One Indiana Square, Suite 300
                                          211 North Pennsylvania Street
                                          Indianapolis, IN 46204
                                          (317) 638-4521
                                          (317) 636-5917 (Fax)
                                          gpeterson@k-glaw.com




180584\5565908-1


                                            5
